Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       28-DEC-2018
                                                       01:28 PM



                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      MOLOKAI SERVICE’S INCORPORATED, a Hawai#i corporation,
                 Respondent/Plaintiff-Appellant,

                                 vs.

 PEARL A. HODGINS, FRIEL ENTERPRISES, INC., a Hawai#i corporation,
  PAULINE L. CASTANERA, CORNWELL S. FRIEL, and GERALDINE M. SHAH,
                 Petitioners/Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIV. NO. 14-1-0392)

                                ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the Stipulation to Dismiss Appeal
filed on December 11, 2018, which we construe as a stipulation to
dismiss this certiorari proceeding and the record herein,
           IT IS HEREBY ORDERED that the stipulation is approved
and this certiorari proceeding is dismissed.
           DATED:   Honolulu, Hawai#i, December 28, 2018.
                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson